Citation Nr: 0924460	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-35 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
back condition, residual, epidural catheter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from February 1966 to 
December 1967.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal. 

The Veteran's original May 2006 Notice of Disagreement (NOD) 
in this case also pertained to issues of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU), and to service 
connection for a lumbar spine disorder on a direct basis to 
service. He has since stated he is no longer pursuing these 
matters. The Veteran has also withdrawn from consideration a 
claim previously on appeal contesting the reduction in rating 
of service-connected residuals of prostate cancer from 100 to 
40 percent. 38 C.F.R.     § 20.204 (2008).


FINDING OF FACT

A February 2004 VA aorta-bifemoral bypass procedure did not 
cause a disability characterized as back pain from the use of 
an epidural catheter for purposes of general anesthesia.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for a back condition, residual, epidural catheter have not 
been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). (The 
Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1)).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claim on appeal through October 2005 VCAA 
notice correspondence. The September 2007 Statement of the 
Case (SOC) explained the general criteria to establish a 
claim for entitlement to service connection. The VCAA notice 
further indicated the joint obligation between VA and the 
Veteran to obtain pertinent evidence and information, stating 
that VA would undertake reasonable measures to assist in 
obtaining further VA medical records, private treatment 
records and other Federal records. See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002). Furthermore, an 
addendum to a June 2006 supplemental letter provided notice 
concerning both the disability rating and effective date 
elements of a pending claim for benefits. 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
October 2005 VCAA notice correspondence met this standard in 
that it preceded issuance of the rating decision on appeal. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran  through obtaining the records of VA 
outpatient treatment and hospitalization. The RO has obtained 
a June 2007 VA medical opinion for purpose of evaluating the 
merit of the Veteran's claim. See McClendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 
370 (2002). In support of his claim, the Veteran has provided 
several personal statements. The Veteran was scheduled to 
attend a hearing at the Board's Central Office in Washington, 
D.C. for which he failed to appear, and as he did not request 
to reschedule the hearing his prior hearing request is deemed 
withdrawn. 38 C.F.R. § 20.702(d). The record as it stands 
includes sufficient competent evidence to decide the claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claim on the merits.


Analysis of the Claim

The Veteran contends that in February 2004 while admitted to 
the VA Medical Center (VAMC) in Temple, Texas he underwent an 
aorta bifemoral bypass surgery which ultimately caused back 
pain.  He alleges that the treatment providers improperly 
administered an epidural catheter for general anesthesia 
purposes, leading to nerve damage and the development of a 
lower back disorder. As the preponderance of the evidence is 
against finding that the 2004 surgery, including catheter 
implementation, is the underlying cause of any back 
pathology, the Board is denying this claim. 

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected. 38 U.S.C.A. § 
1151; 38 C.F.R. § 3.358(a). To be awarded compensation under 
38 U.S.C.A. § 1151, the veteran must show that VA treatment 
(or other qualifying event) resulted in additional 
disability, and further, that the proximate cause of the 
additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of the disability was an event 
which was not reasonably foreseeable. 38 U.S.C.A. § 1151; 
VAOPGCPREC 40-97 (Dec. 31, 1997), 63 Fed. Reg. 31,262 (1998). 
 
In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other relevant incident in which the claimed 
disease or injury was sustained upon which the claim is 
based, is compared to the veteran's condition after such 
treatment, examination or program has stopped. 38 C.F.R. § 
3.361(b). 
 
Provided that additional disability exists, the next 
consideration is whether the causation requirements for a 
valid claim for benefits have been met, to consist of both 
actual and proximate causation. In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the veteran's 
additional disability. If it is shown merely that a claimant 
received medical care or treatment, and has an additional 
disability, that in and of itself would not demonstrate 
actual causation. 38 C.F.R. § 3.361(c)(1). 
 
The proximate cause of the disability claimed must be the 
event that directly caused it, as distinguished from a remote 
contributing cause. To establish that carelessness, 
negligence, lack of proper skill, error in judgment or other 
instance of fault proximately caused the additional 
disability, it must be shown that VA failed to exercise the 
degree of care expected by a reasonable treatment provider, 
or furnished the treatment at issue without informed consent. 
38 C.F.R. § 3.361(d)(1). Proximate cause may also be 
established where the additional disability was an event not 
reasonably foreseeable, based on what a reasonable health 
care provider would have foreseen. The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable medical provider would not have considered 
to be an ordinary risk of the treatment provided. In 
determining whether an event was reasonably foreseeable, VA 
will consider the type of risk that a reasonable health care 
provider would have disclosed as part of the procedures for 
informed consent (in accordance with 38 C.F.R. § 17.32). 38 
C.F.R. § 3.361(d)(2).

The basis upon which the Veteran has stated a claim under 38 
U.S.C.A. § 1151 is that in February 2004 while admitted to 
the Temple VAMC to undergo aorta bifemoral bypass surgery 
there was an instance of faulty or negligent medical 
treatment involving the administration of an epidural to the 
back region. The Veteran indicates that the epidural remained 
in place for several days immediately following his surgery 
and during his recovery period. He contends that VA treatment 
providers improperly administered the epidural in that they 
inadvertently damaged a nerve and this complicated his long-
term recovery by causing back pain, and which residual effect 
he continues to experience. He states that after taking a 
magnetic resonance imaging test (MRI), VA physicians informed 
him that they had "hit a nerve" in his back while placing 
the epidural in his back and there was nothing that could be 
done as a treatment measure. 

The medical records from Temple VAMC indicate that on 
February 24, 2004 the Veteran underwent admission for an 
aorta bifemoral bypass procedure. The purpose of the surgery 
was to circumvent arterial blockage in the abdominal aorta. 
The preoperative diagnosis was hypoplastic infrarenal aorta 
with disabling claudication; hyperlipidemia; and 
hypertension. The Veteran underwent an initial admission 
screening for potential surgical complications including any 
spinal cord injury or disorders, and he reported no history 
of spinal cord injury or illness. After obtaining a consent 
from the Veteran and his family for insertion of an epidural 
catheter for post-operative pain relief, the aorta bifemoral 
bypass graft proceeded. An anesthesioloigist then 
postoperatively administered the thoracic epidural at T11-
T12, without difficulty, and there was no paresthesia, 
cerebrospinal fluid, or bleeding noted. There was no increase 
in heart rate or change in blood pressure indicated. 

An inpatient record generated the day following surgery 
reflects that the Veteran was reported to be doing well 
overall, but complained of diffuse abdominal pain not yet 
well controlled by and epidural and intravenous Morphine. The 
evaluating vascular surgeon intended to increase epidural 
coverage. An anesthesiologist's note indicates that a new 
form of pain relief medication was added through use of the 
epidural and that the Veteran reported pain level decreased 
to level 2 on a scale of 1 to 10. There was otherwise no 
evidence of infection at the epidural site. The plan was to 
retain the existing use of anesthesia at a continuous rate. A 
physician's follow-up consultation two days following surgery 
noted that the Veteran was doing well and afebrile, and the 
pain was well controlled. There was borderline hypotension 
likely due to the epidural, which the treatment provider 
would watch. 

Another report dated from February 26, 2004 indicates that 
surgeons requested removal of the epidural catheter so that 
the Veteran could be transferred from the intensive care unit 
to a regular hospital room. The anesthesiologist removed the 
catheter with the tip intact. There were no signs or symptoms 
of infection, or infiltration at the insertion site. The 
wound classification due to precutaneous catheter insertion 
was described as clean. 

A February 28, 2004 physician's report notes the Veteran 
complained of mild lower abdominal pain. He was doing well 
overall, and ambulating. The epidural had been removed, and 
there was adequate pain control through taking medications. 
There were good ankle pressures and pulses, and no 
claudication with ambulation. The Veteran underwent a 
discharge from Temple VAMC on March 2, 2004, at which point 
his general condition was alert, and he was ambulatory with a 
cane or walker. The report of a follow-up evaluation on March 
18, 2004 by a vascular surgeon states that the Veteran had no 
perioperative problems and overall was doing well. Another 
evaluation was scheduled for six months later. He returned in 
May 2004 for additional medication for treatment of reported 
abdominal pain. 

During the scheduled September 2004 reevaluation at the 
vascular clinic, the Veteran reported having had lower 
abdominal and back pain since the surgery, which he estimated 
at the level of 5/10. He reported that the pain had been very 
consistent since surgery and had not improved. The physician 
expressed the opinion that back pain might be related to the 
epidural given at the time of surgery. The Veteran would be 
scheduled for an MRI of the back and have a follow-up with a 
neurosurgeon for evaluation. An addendum from one of the 
vascular surgeons who completed the aorta bifemoral bypass 
graft states that he had examined the Veteran and the bypass 
was working well. He had hypoplastic aortic syndrome, but the 
Veteran considered his symptoms to be epidural related. He 
stated that he had never had back pain before. The physician 
agreed with obtaining an MRI of the back and a neurosurgery 
consult to evaluate the back post-epidural, and rule out 
hematoma or other possible impairment.

The report of a November 2004 neurosurgery consultation 
indicates that prior to the surgery the Veteran could not 
walk because of poor circulation in the legs, and that an 
aortic femoral bypass had greatly improved his walking. In 
May of that year the Veteran returned because of back pain 
which was at first thought to be part of the healing process. 
The pain had since persisted and was described as continuous 
and varying in severity. He stated the pain would radiate 
down into the lower abdomen. He had also had x-rays which 
showed some mild arthritic disease. On physical examination 
gait was basically stable. There was good range of motion of 
both the hip and shoulder joints. Neurologically he was alert 
and well-oriented. There was good muscle strength of the 
upper and lower extremities. Sensation and reflexes were 
generally normal. On review of laboratory data, an x-ray of 
the lumbosacral spine showed normal alignment, with some mild 
degenerative changes with some spurring on the vertebral body 
and mild facet joint changes. A CT scan of the lumbosacral 
spine did not show evidence of any foreign body. There was 
some calcification of the aorta and mild facet joint change. 
An MRI scan of the thoracic and lumbosacral spine was grossly 
normal and showed mild degenerative disk disease. There was 
no significant narrowing of the spinal canal at any level.

The impression was chronic pain, status-post abdominal aortic 
surgery; mild lumbar spondylosis with back pain; and no 
evidence of foreign body from catheter placement. The 
physician further indicated that he did not ascertain a 
surgical problem in this situation. The Veteran's nighttime 
pain may have been related to arthritis pain, and use of a 
nonsteroid anti-inflammatory was recommended. 

A consultation with a vascular surgeon later that day 
provided an assessment of status-post aorta-bifemoral bypass 
with persistent back pain, no anatomic source identified. The 
physician indicated that he was unable to assist with back 
pain at that time, but that the Veteran understood this and 
otherwise had the return of circulatory system function to 
the legs. 

Subsequently, in January 2006 at a pain management clinic the 
Veteran reported having chronic low back pain of long-term 
duration, which he himself related to the 2004 surgery. He 
described a radiating component of pain to both hip areas but 
not to the lower extremities. Upon a medical history review 
and physical examination, the assessment was of lumbago with 
radiculopathy; myofascial pain over the lumbar paraspinal 
musculature; sacroiliac joint arthralgia; facet joint 
arthralgia; spinal stenosis, lumbar region; and degenerative 
joint disease, osteoarthritis, generalized. 

In February 2006 the Veteran underwent a VA general medical 
examination, during which he described lower back pain which 
he attributed to complications from an epidural anesthesia 
procedure from the 2004 surgery. He referred to constant pain 
located in the center of his lower back, non-radiating. The 
diagnosis was in part lumbar strain with degenerative disk 
disease and degenerative joint disease.


The report of a June 2007 VA medical examination to evaluate 
the Veteran's claim for benefits based upon alleged medical 
negligence in administration of an epidural initially notes 
the orthopedist's review of the claims file. Shipwash v. 
Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 
332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder). 

The physician indicated that the Veteran underwent the aorta 
bifemoral bypass procedure in February 2004 under general 
anesthesia, and postoperatively, for pain control an epidural 
catheter was placed for continuous anesthetic. The procedure 
note including medical consent was of record showing that the 
T11-12 interspace was used, without complications or 
difficulty. The absence of inadvertent trauma was documented 
by the notation that there was no paresthesia, and no blood 
or cerebrospinal fluid encountered. There was no notation 
about any pain. Location of the catheter in the proper 
position was documented, and the catheter was functional and 
provided for improved pain control with the need for adjusted 
dosages. 
Documentation of daily follow-up by the anesthesiologist who 
placed the catheter was also present, and no complications or 
problems were noted. There was no notation regarding problems 
with acute pain in the back at the site of the 
catheterization during hospitalization, or in the immediate 
post-surgical follow-up visits. 

Six months later, upon a follow-up visit with a vascular 
surgeon, the Veteran stated that he had been having pain in 
the back with bending since the time of surgery, which had 
been persistent. Further evaluation was undertaken, including 
CT scan of the spine, which was negative for a remnant of the 
catheter or other explanation for the pain. There was 
radiographically evidence of changes of degenerative 
arthropathy and degenerative disk disease. According to the 
VA examiner, these chronic findings were not at all likely to 
have been caused by the epidural procedure, but would explain 
the Veteran's symptoms of mechanical type back pain. The 
general assessment of healthcare providers similarly had been 
that the Veteran's symptoms were related to the underlying 
degenerative arthropathy, in the absence of any identifiable 
link to the epidural. 

The VA examination also noted that the Veteran's symptoms 
persisted with a consistent description of mechanical type 
pain around the T12-L1 vertebrae area. Physical evaluation 
revealed there were no localized deformities of the spine, 
and paraspinous musculature was normal without tenderness on 
palpation. To inspection the entire spine appeared basically 
normal for age. Range of motion consisted of flexion to 90 
degrees, extension to 0 degrees, with pain present at 0 
degrees extension. 

The VA examiner found that objectively neither in the 
records, nor in the history or examination findings, was 
there evidence of an identifiable residual disability from 
the epidural catheter placement, nor was there any evidence 
that the placement procedure or subsequent usage was 
complicated or mismanaged in any way. The examiner considered 
it scientifically and medically more likely that the 
Veteran's back pain was attributable to his degenerative 
arthropathy as shown on x-ray findings. The conclusion stated 
was that it was less likely than not the claimed spinal 
condition and/or symptoms were due to the epidural catheter 
placement performed post-operatively at Temple VAMC in 2004. 
There was also no evidence of neglect, mistake, improper 
care, lack of care, or any other act of negligence on the 
part of VA treatment providers surrounding the episode of 
medical treatment, specifically the epidural.

The preponderance of the evidence is clearly against the 
claim of entitlement to benefits under 38 U.S.C.A. § 1151.  
While there is symptomatology to qualify as additional 
disability comprising a current back disorder, i.e., a 
condition manifesting chronologically after the treatment 
instance in question, the general weight of the evidence is 
substantially against finding that the criteria for medical 
causation are met. In particular, the requirements of actual 
causation are not met under the circumstances. As defined 
above, the identified medical or surgical treatment rendered 
must have causally resulted in the additional disability. 38 
C.F.R. § 3.361(c)(1). Here, the medical evidence does not 
show that placement of an epidural catheter caused any 
pathology of the lower back region, and other likely 
etiologies for back pain have been identified instead. 

The preponderance of the evidence disfavors concluding that 
the requirements for actual causation are met. The evidence 
on file which addresses the actual causation issue consists 
of the operative report itself, which demonstrated that post-
surgically there was no paresthesia or other abnormal 
findings associated with the use of the catheter. The 
epidural was considered effective in pain control with some 
adjustment in medication, and although there was borderline 
hypotension at one point, this has never been categorized as 
any residual disability but appears a temporary 
manifestation, especially given the post-discharge diagnosis 
in part of hypertension. There were no abnormalities 
associated with the epidural removal. 

The first instance of reported back pain was not until six-
months later, and one VA physician considered this might be 
related to an epidural. However, this was only a provisional 
diagnosis and opinion, pending an MRI study and neurosurgical 
evaluation. To the extent it discussed the etiology of back 
pain, this statement is not definitive in its opinion on 
causation. See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical professional's use of equivocal terms such as 
"may" or "may not" was too speculative to constitute a 
definitive opinion on issue of causation); Winsett v. West, 
11 Vet. App. 420, 424 (1998). 

Upon completion of the neurosurgical consult in November 
2006, the opinion obtained was actually to the contrary, that 
there was no surgical problem evident given the absence of 
any foreign body from catheter placement, and that arthritis 
pain was a likely causative factor. It follows that the 
comprehensive follow-up evaluation for post-surgical 
residuals did not find any link between lower back pain and 
the 2004 surgery at Temple VAMC. 

As such, the Veteran's back symptomatology may have 
materialized during the six-month interval from the 
hospitalization discharge until September 2004 re-evaluation, 
but the proximity of back pain to surgery aside there is no 
indication it is linked to the administration of an epidural 
as contended. See e.g., Loving v. Nicholson, 19 Vet. App. 96, 
100-101 (2005) (describing the principle of causation as a 
"a logical sequence of cause and effect" between the injury 
alleged and treatment provided, and not merely the fact that 
the onset of the condition claimed was coincidental with an 
instance of treatment). 

Most importantly, competent medical opinion is against the 
claim.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

The June 2007 VA medical opinion concluded that back pain had 
its likely etiology in degenerative arthritis, and did not 
correlate to the epidural from the 2004 surgical procedure. 
This examiner did not find that there was evidence of any 
residual disability from the epidural catheter placement. The 
Board observes this opinion is based upon a complete medical 
history review, and physical examination. See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (indicating that access 
of examining physician to the veteran's claims file is a key 
factor in evaluating the probative value of a medical 
opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). Since 
it is thoroughly grounded in the record, and offers a 
detailed rationale, the opinion should be assigned 
significant probative weight. See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993). See also Norvell v. Peake, 22 Vet. App. 
194, 199 (2008) (addressing role of the Board in reviewing 
and assigning relative degree of probative weight to medical 
opinion evidence, where considering claim for benefits under 
section 1151 premised upon incidence of VA treatment). 

Under the criteria of 38 U.S.C.A. § 1151, the Veteran's 
epidural procedure in connection with the 2004 surgery at 
Temple VAMC was not the actual cause of an additional 
disability manifested by back pain. It follows that the 
criteria for compensation for injury due to VA medical 
treatment cannot be met. The next provision under the 
relevant criteria of proximate causation does not warrant 
discussion, since the prerequisite of actual causation is not 
met. It warrants mention only that provided proximate 
causation were at issue, there is no indication in this case 
of faulty, negligent or otherwise improperly rendered medical 
care that would provide a basis for recovery under those 
circumstances.  

The Board has considered the Veteran's own assertions in the 
adjudication of this claim; however, as a layperson without a 
medical background and training his statement on a medical 
matter, in this case on the subject of the etiology of a 
disorder manifested by back pain, cannot be dispositive and 
requires consistent medical evidence. See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

For these reasons, the Board is denying the claim on appeal 
for compensation under 38 U.S.C.A. § 1151 for a back 
condition, residual, epidural catheter. Since the 
preponderance of the evidence is unfavorable on this claim, 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).



ORDER

The claim for compensation under 38 U.S.C.A. § 1151 for a 
back condition, residual, epidural catheter is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


